11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Michael A. Burnette
Appellant
Vs.                   No. 11-05-00047-CR -- Appeal
from Harris County
State of Texas
Appellee
 
The jury convicted Michael A. Burnette of murder
and assessed his punishment at confinement for 25 years.  The trial court imposed the sentence in open
court on February 25, 2000. The conviction was affirmed in an unpublished
opinion, Michael A. Burnette v. State, No. 01-00-00403-CR (Tex.App. -
Houston [1st Dist.] 2001, pet=n
ref=d). 
Mandate issued on January 30, 2002. 
On November 29, 2004, appellant filed a pro se notice of appeal
challenging the same murder conviction and attempting to perfect the present
appeal.  We dismiss for want of
jurisdiction.
This appeal was originally docketed in the First
Court of Appeals as Cause No. 01-04-01305-CR. 
Pursuant to the Texas Supreme Court=s
authority to equalize the dockets of the 14 intermediate appellate courts, this
case was transferred to this court as our Cause No. 11-05-00047-CR.  TEX. GOV=T
CODE ANN. ' 73.001
(Vernon 2005).  
This court received the clerk=s record, appellant=s pro se brief, appellant=s pro se motion to suspend TEX.R.APP.P.
9.3(a)(1)(C),[1]
and a motion for extension of time in which to file appellant=s pro se brief.  After examining the clerk=s record, this court notified the
parties that it appeared his 2000 conviction had been affirmed and that mandate
had issued.  Therefore, our letter stated
that this court did not have jurisdiction over the appeal and requested that
appellant respond showing grounds for continuing this appeal.




Appellant has responded to our request with a
letter dated March 8, 2005.  In his
letter, appellant discusses the motions pending in this court.  In his last paragraph, appellant addresses
the issue of jurisdiction by stating:
Appellant=s
brief was sent by U.S. Mail, certified on or about the 31st day of January
2005, to the 1st Court of Appeals.  In
the appearance of the proper attempt to appeal, the 1st Court of Appeals had
the jurisdiction in this case.  Their
jurisdiction extended to the filing of the Appellant=s
brief.  This brief was timely filed, Tex.
R. App. P. 38.6(a)(2). In Court of Appeals Number: 01-04-01305-CR.
 
Appellant correctly states that his brief was received in the
First Court; however, he fails to address our concerns that this is his second
direct appeal from his 2000 conviction for murder.
Appellant has already challenged his 2000
conviction for murder in a direct appeal. 
A second direct appeal is not authorized by law.  Therefore, this court lacks jurisdiction to
consider this appeal.
The appeal is dismissed.
 
PER CURIAM
 
March 17, 2005
Do not publish.  See TEX.R.APP.P.
47.2(b).
Panel
consists of:  Arnot, C.J., and
Wright,
J., and McCall, J.




[1]TEX.R.APP.P. 9.3(a)(1)(C) provides that parties must
file an original plus five copies of a brief.